                      IN THE UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION

ANTHONY POMPEY,                                  )
                                                 )
       Plaintiff,                                )
                                                 )
       v.                                        )       Case No. 3:20-cv-00271-GCM
                                                 )
FIFTH THIRD BANCORP,                             )
                                                 )
       Defendant.                                )

                                  NOTICE OF SETTLEMENT

       Plaintiff, ANTHONY POMPEY, (“Plaintiff”), through his attorney, Hormozdi Law Firm,

LLC, informs this Honorable Court that the Parties have reached a settlement in this case.

Plaintiff anticipates dismissing this case, with prejudice, within 60 days.



                                      Respectfully submitted,

August 31, 2020                       By:_/s/ Shireen Hormozdi____________
                                             Shireen Hormozdi
                                             Hormozdi Law Firm, PLLC
                                             North Carolina Bar No. 47432
                                             1770 Indian Trail Road, Suite 175
                                             Norcross, GA 30093
                                             Tel: 678–395-7795
                                             Cell: 678-960-9030
                                             Fax: 866-929-2434
                                             shireen@agrusslawfirm.com
                                             shireen@norcrosslawfirm.com




                                                  1



         Case 3:20-cv-00271-GCM Document 25 Filed 08/31/20 Page 1 of 2
                                   CERTIFICATE OF SERVICE


       I certify that on August 31, 2020, a true and correct copy of the foregoing document was

electronically filed with the Court’s CM/ECF system to be sent via the electronic notification

system to all counsel of record.


                              By: /s/ Shireen Hormozdi
                                     Shireen Hormozdi




                                                2



         Case 3:20-cv-00271-GCM Document 25 Filed 08/31/20 Page 2 of 2
